Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21, 23-27, 32, 33, 35, 38-12, 44 and 45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 19, the claim is amended to recite “a rotating member including a core and a stationary support shaft” and it is not so clear what applicant sought to claim, and in particular with regard to “stationary support shaft”.
	What is intended to support the support shaft, to be “stationary support shaft” in relation to the core (what structure “holds” the support shaft within the core as to form “a stationary support shaft”).  Also, it is suggested that applicant clearly identified the core and the support shaft, i.e. stationary support shaft within its center (e.g. as opening 912 to receive shaft 918 in Fig. 30C).
	
 
	With respect to claim 21, the examiner is unclear to what “a rotation arrester” the claim referred to. As mentioned above the “rotation arrester” marked as 910, and according to at least Figs. 30A and 30B it seems as the so called “rotation arrester 910” is not a specific feature but rather part of the entire rotating member, if not the rotating member itself, it is unclear.  The only mentioned of “rotation arrester” is in [00169] and [0180] of the original disclosure.
	Par. [0169] it states “rotation of the rotating member 902 is controlled by an internal rotation arrester 910 controlled by release 960.” And [0180]” Operation of the rotation arrester 910 is substantially silent.”  And “If at any time the user releases the cocking handle 454,,the force 948 on the flexible tension member 585 and the bias on the housings 952 automatically shift to the first location 972 to activate the rotation arrester 910 (unless the release 960 is depressed) and prevent rotation of the rotating member 902. “
	Thus, it is unclear if the so called “a rotation arrester” is a feature or assembly (to include at least release 960, flexible member, and etc.).
	With respect to claim 32, same issues as discussed above with respect to claims 19 and 21.  In addition, it seems as “rotation arrester” of claim 32 is define differently than claim 21.
	   With respect to claim 35, same issues as discussed above with respect to claims 19 and 21.
	It is unclear how “rotating a rotating member about a stationary support shaft via a rotation arrester” if there is nothing that is configure to rotate.
	 
	With respect to claim 38, same issues as discussed above with respect to claims 19 and 21.  In addition, it seems as now the claim include both “features” as a rotation arrester” (e.g. 910) and “a retaining mechanism” (817) that previously was replaced by “a rotation arrester” (e.g. within claim 21). 
	With respect to claim 39, same issues as discussed above with respect to claims 19 and 21.  
	With respect to claim 40, to what “a release mechanism of the “rotation arrester” the claim referred to?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19-21, 23-27, 32, 33, 35, 38, 41, 42 and 45 is/are rejected under 35 U.S.C. 103 as understood as being unpatentable over Rasor et al US 2010/0170488 (“Rasor“) in view of Summers et al US 6,736,123 (“Summers”) and Vergara WO2017/123687 (“Vergara”) OR in the alternative further in view of Casse US 2,191,763 (“Casse”).
	As per claim 19, Rasor discloses a cocking system for a crossbow the crossbow a first limb and a second limb coupled to a riser, a lever, and a draw string that translates between a released configuration and a drawn configuration (cocking means for crossbow 24)(Figs. 1-18A; pars. [0019]-[0024] and [0046]-[0087]), the cocking system comprising: 
	a string carrier (bowstring release 86) coupled to a center rail of the crossbow (within channel 87 of frame 34)(Figs. 1-3), the string carrier configure to engage with the draw string (bowstring 66) in the released configuration (Figs. 1,2A and 3) and translate to a retracted position to locate the draw string in the drawn configuration (Fig. 2B), the string carrier comprising a catch (bowstring catch 162) movable between a closed position that engages the draw string (66) and an open position that releases the draw string (Figs. 13-18A), a sear (sear member 180) coupled to the catch (within the string carrier assembly)(Figs. 14 and 15; pars. [0068]-[0071]) moveable between a cocked position to retain the catch (162)  in the closed position and a de-cocked position that releases the catch to the open position (pars. [0068]-[0073] in conjunction to Figs. 13-18A); 
	a rotating member including a core and a support shaft (spool means, assembly 120  formed between spools gears 122-124 and supported by bolts 126-128 (i.e. shaft) through holes in the side of housing 82)(Figs. 5-7 and 10-12; [0062]-[0065]); 
	a flexible member (retractor rope 88; see at least par. [0055] regarding the rope being flexible tension member) coupled to the rotating member and the string carrier, the flexible member spooling about the rotating member as the string carrier translates to the retracted position (Figs. 1-4; see Figs. 5-10, and pars. [0055]-[0063] regarding the rotating member structure and the connection to the string carrier 86 via the flexible rope 88 as the rope coupled to the rotating member assembly (120) and the string carrier (86) as the carrier translate to retaining/retracted via the spooling of spool); 
	a cocking handle (crank arm 84) configured to rotate the rotating assembly (120) to move the string carrier (86) to the retracted position (Figs. 1, 2A, 3, 4 and 10; pars. [0055]-[0065])  
	and a trigger (26) mounted on the center rail (Figs. 1,3 and ) that selectively moves the catch (162) from the closed position to the open position (via sear 180 and hammer 169) when the string carrier is in the retracted position (Figs. 2B, 9A, and 18A in conjunction to pars. [0047], [0055], [0062]-[0065], [0071], [0073]-[0075]; see also pars. [0077]+ regarding the operation of Rasor’s crossbow device.
	Rasor is not specific regarding a safety moveable between a free position and a safe position that inhibit the catch moving from the closed position to the open position.
	Rasor is not specific regarding the rotating member including rotating member including: the core, a stationary support shaft disposed within the core, the support shaft having a plurality of recesses, and a plurality of interference members axially aligned with the support shaft, individual interference members of the plurality of interference members residing within individual recesses of the plurality of recesses, the individual interference members being configured to selectively permit rotation of the rotating member in a first direction and restrict rotation of the rotating member in a second direction.
	With respect to the safety means, in a similar field related to crossbow devices, Summers discloses safety moveable between a free position and a safe position that inhibit the catch moving from the closed position to the open position (such as safety device 28 including a safety button (124/126))(Figs. 1-6, 17 and 18; 4:15-42 and 5:16-44).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Rasor’s carrier to include safety moveable between a free position and a safe position that inhibit the catch moving from the closed position to the open position as taught by Summers for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results provide a crossbow device including a safety device that insure a safe and control operation of the crossbow.
	The use of a safety means is well-known and uses for such specific reason to insure that a user will carry and operate the crossbow in a safe manner to him or others to insure that no arrow/bolt/projectile will mistakenly be shot therefrom. 
	With respect to rotating member including rotating member including: a core, a support shaft disposed within the core, the support shaft having a plurality of recesses, and a plurality of interference members axially aligned with the support shaft, individual interference members of the plurality of interference members residing within individual recesses of the plurality of recesses, the individual interference members being configured to selectively permit rotation of the rotating member in a first direction and restrict rotation of the rotating member in a second direction, Vergara discloses actuator assembly 14 including a main support body 50, support axle 40, spools 52, and clutch assembly 64 with bearing housing 80 having bearing cage 82 (i.e. a plurality of recesses) to align with a plurality of interference roller bearings 83)(Figs. 7-11; Figs. 12 and 14-16B and [0030]-[0035]; as the roller bearings within the recesses; note also [0036]-[0042] regarding the operation of the cocking mechanism while utilizing the bearing means). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Rasor’s with such rotating member as taught by Vergara for the reason that a skilled artisan would have been motivated by Vergara’s suggestion to use such cocking mechanism with such cocking member and retaining mechanism that is quiet-silent that allows for ease of use ([0003] and [0004]).  
	Lastly, with respect to “a stationary support shaft disposed within the core” to the best of his understating the examiner notes that within clutch means it is well known to includes a rotating member including: a core, a stationary support shaft disposed within the core, the support shaft having a plurality of recesses, and a plurality of interference members axially aligned with the support shaft, individual interference members of the plurality of interference members residing within individual recesses of the plurality of recesses, the individual interference members being configured to selectively permit rotation of the rotating member in a first direction and restrict rotation of the rotating member in a second direction note Casse (such as sleeve/cage 16 with rollers 18 within recess/openings 17 within hub 14 (a core) to allow a rotational in  one direction while limited rotation in the other direction of the rotating member)(Figs, 1-3; page 1, Right Column (hereinafter “2”):20-50; 2:51-2:47 (i.e. page 2, Left column). 
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Rasor- Vergara’s rotational means utilizing “clutch means” with a stationary support shaft as taught by Casse for the reason that a skilled artisan would have been motivated applying a known technique to a known device ready for improvement to yield predictable results utilizing such “clutch means” to allow a rotational in one direction (e.g. while cocking the crossbow via a rotation of the rotating member) in restrict a rotation of the rotating member in a second direction (to avoid injuries as restrict the rotating member, to insure rotational while cocking the crossbow).  
	As per claim 20, with respect to wherein: the core includes an inside surface having a first diameter and wherein: the support shaft has second diameter less than a first diameter; and the plurality of interference shift between a first location in which the plurality of interference members are compressively engaged with the inside surface of the core to inhibit rotation of the rotating member, and a second location in which the plurality of interference members are sufficiently disengaged from the inside surface to permit free rotation of the rotating member, note Vergara’s Figs. 7-11 in conjunction to [0030]-[0034] regarding the rotating member (e.g. body 50, axle 40, spools 52, clutch 64, bearing means 80-82-83, and etc.); note also Figs. 14-16 and [0041] and [0042] as the operation of the cocking mechanism utilizing the bearing means.
	As per claim 21, Rasor discloses the rotating member comprises a gear system engaged with a rotation arrester (such as a retaining mechanism 82 coupled to a lever, pawl release knob 154)(Figs. 5-12; pars. [0062] and [0063]) that inhibits rotation of the rotating member in a drawn configuration in a direction that would permit the string carrier to move toward the released configuration (the spool 120 is connected to gears to insure rotation of the spool to pull the rope 88 and thus the string carrier 86 into the housing 82, and inhibits it from sliding forward towards the release configuration, prior to pressing the trigger) (Figs. 4-7, and 10-12; pars. [0061]-[0065]).  Within the modified Rasor by the teachings of Vergara such gear system would have engaged with the retaining member of the cocking mechanism.  
	As per claim 23, Rasor discloses wherein the sting carrier (86) comprises a dry fire lockout (ADF catch 164) moveable between a disengaged position and a lockout position that inhibits the draw string from moving to the released configuration (Figs. 13-18; pars. [0068]-[0071]).  Also, see Summers’ Figs. 1 and 4-6 as well as 4:15-42, regarding dry fire lever 36
	As per claim 24, with respect to wherein the sting carrier comprises a dry fire lockout moveable between a disengaged position and a lockout position that inhibits  the catch from moving to the open position, see Rasor’s Figs. 13-18 and pars. [0068]-[0071] regarding dry fire ADF latch 164.  Also, see Summers’ Figs. 1 and 4-6 as well as 4:15-42, regarding dry fire lever 36
	As per claim 25, with respect to wherein the safety in the safe position inhibits the sear from moving to the de-cocked position, see Summers’ Figs. 1-6, 17 and 18, 4:15-42 as well as 5:16-44.
	As per claim 26, with respect to further comprising a torque control mechanism located in one of the cocking handle or a stock of the crossbow, such torque means are construed as the crank-spool-gears-pawls, etc. of Rasor to rotate/crank the spool to draw the carrier 86 into the draw configuration (Figs. 1-4 regarding the drawing of the carrier 86; see Figs. 4-7 and 10-12 in conjunction to pars. [0055], [0061]-[0065], and [0075]-[0079].  See also Vergara’s Figs. 3-6B as well as Figs. 7-16B ([0026]-[0036]) as structure of the cocking mechanism to include a handle (30-32) and clutch 64/80 as torque control mechanism to cocked the crossbow (again note [0036]-[0042] as the manner of cocking the crossbow.  
	As per claim 27, Rasor discloses wherein the cocking handle (84) is detachable from the rotating member (pars. [0055], [0056], and [0067]).
	As per claim 32, since the claim’s limitations are very similar to claims 19 and 21, the examiner states that claim 32 is rejected over Rasor, Summers and Vergara OR further in view of Casse  for the same reasons discussed above with respect to claims 19 and 21 . It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	As per claim 33, with respect to wherein the rotating member further comprises a plurality of recesses, wherein the individual interference members of the plurality of interference members shift between a first location compressively engaged with the inside surface of the core to inhibit rotation of the rotating member, and a second location sufficiently disengaged from the inside surface of the core to permit free rotation of the rotating member, Vergara discloses actuator assembly 14 including a main support body 50, support axle 40, spools 52, and clutch assembly 64 with bearing housing 80 having bearing cage 82 (i.e. a plurality of recesses) to align with a plurality of interference roller bearings 83)(Figs. 7-11; Figs. 12 and 14-16B and [0030]-[0035]; as the roller bearings within the recesses; note also [0036]-[0042] regarding the operation of the cocking mechanism while utilizing the bearing means).
	As per claim 35, with respect to a method of cocking a crossbow that has at least first and second flexible limbs attached to a riser and a draw string that translates along a center rail between a released configuration and a drawn configuration, the method comprising the steps of: 
	sliding a string carrier captured by the center rail into engagement with the draw string in the released configuration; 
	closing a catch on the string carrier from an open position to a closed position that engages the draw string; 
	moving a sear from a de-cocked position to a cocked position to retain the catch in the closed position; 
	rotating a rotating member coupled to a flexible tension member attached to the string carrier to move the string carrier from a drawn position to a retracted position; 
	engaging a retaining mechanism of the crossbow with the string carrier in the retracted position to retain the draw string in the drawn configuration separate from the flexible tension member; 
	and engaging a trigger mounted on the center rail to selectively move the catch from the closed position to the open position to release the draw string to fire the crossbow while the string carrier is in the retracted position, see Rasor’s pars. [0077]-[0086] regarding the method of operating the crossbow; in addition note Figs. 1-4 regarding the drawing/cocking of crossbow 24; note Figs. 4-7 and 10-12 in conjunction to pars. [0055], [and [0060]-[0065] regarding the structure and operation of the cocking means; and par. [0071], regarding the operation of the trigger 26.  Note also pars. [0080]+ regarding the method of operating the crossbow of Rasor (see the examiner discussion above with respect to claim 19, regarding the structure of the cocking system that includes a sliding carrier to constitute such method of coking the crossbow) 	
	Rasor is not specific regarding moving a safety between a free position and a safe position to prevent the catch from moving to the open position.
	Rasor is not specific rotating the rotating member about a stationary support shaft via a rotation arrester, the rotating member coupled to the flexible tension member attached to the string carrier to move the string carrier from a drawn position to a retracted position
	Rasor is not specific regarding engaging the rotation arrester to inhibit movement of the rotating member. 
	With respect to the engaging the safety, Summers discloses engaging a safety button on the string carrier to move a safety between a free position and a safe position to prevent the catch from moving to the open position (safety device 28 including a safety button (124/126)(Figs. 1-6, 17 and 18; 4:15-42 and 5:16-44).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Rasor’s device to include engaging a safety button on the string carrier to move a safety between a free position and a safe position to prevent the catch from moving to the open position as taught by Summers for the reason discussed above with respect to claim 19.
	With respect to rotation about a support shaft via a rotation arrester, and engaging the rotation arrester to inhibit movement, Vergara discloses actuator assembly 14 including a main support body 50, support axle 40, spools 52, and clutch assembly 64 (i.e. rotation arrester) with bearing housing 80 having bearing cage 82 (i.e. a plurality of recesses) to align with a plurality of interference roller bearings 83)(Figs. 7-11; Figs. 12 and 14-16B and [0030]-[0035]; as the roller bearings within the recesses; note also [0036]-[0042] regarding the operation of the cocking mechanism while utilizing the bearing means).  Manipulation of actuator lock 22 into the first direction, unlock direction, first rotation direction allow the roller bearing to rotate the support axle; to engage tension cables 24 with hook members 24 (i.e. equivalent to a string carrier) to engages bowstring 106 from the firs/retract position; thereafter a crank assembly 16 will rotate the cables-hooks, engaging bowstring 106 into a fully cocked position, and a manipulation of actuator lock member 22 results in releasing of the cocking rope-hooks from bowstring to allow firing of the crossbow)(again note the operation of the cocking mechanism in conjunction to Figs. 6A-16A as well as [0036]-[0042].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Rasor’s with rotation via roller clutch, engaging a retaining member, and engaging the roller clutch to prevent movement as taught by Vergara for the reason discussed above with respect to claim 19.
	With respect to the “about a stationary support shaft”, note Casse  (such as sleeve/cage 16 with rollers 18 within recess/openings 17 within hub 14 (a core) to allow a rotational in  one direction while limited rotation in the other direction of the rotating member)(Figs, 1-3; page 1, Right Column (hereinafter “2”):20-50; 2:51-2:47 (i.e. page 2, Left column). 
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Rasor- Vergara’s rotational means utilizing “clutch means” with a stationary support shaft as taught by Casse for the reason that a skilled artisan would have been motivated applying a known technique to a known device ready for improvement to yield predictable results utilizing such “clutch means” to allow a rotational in one direction (e.g. while cocking the crossbow via a rotation of the rotating member) in restrict a rotation of the rotating member in a second direction (to avoid injuries as restrict the rotating member, to insure rotational while cocking the crossbow).   
	As per claim 38, since the claim’s limitations are very similar to claims 19 and 21, the examiner states that claim 38 is rejected over Rasor, Summers and Vergara OR further in view of Casse for the same reasons discussed above with respect to claim 19. Again, as stated above, the examiner attempts to simplify the above rejection and not create an unnecessary lengthy Office action.
	As per claim 41, with respect to wherein the support shaft is fixedly coupled to the center rail, note Rasor’s Figs. 2A, 3, 4, 6, 7 and 10, as the spool assembly 120 (to include support shaft 126-128).  Note Vergara’s Figs. 2-5B as the placement of the cocking mechanism within crossbow 12 (i.e. center rail).
	As per claim 42, with respect to wherein the rotating member further comprises a housing disposed about the support shaft, the housing including a plurality of openings, wherein a portion of the individual interference members extend through individual openings of the plurality of openings to contact a surface of the core, note Vergara’s Figs. 6A-11 in conjunction to [0029]-[0033]; note Figs. 14-16B and [0035]-[0042] as the bearing means 80-82-83 (i.e. recesses and interference members of clutch assembly 64). 
	As per claim 45, with respect to wherein the a rotating member further includes: a second plurality of interference members axially aligned with the support shaft, individual interference members of the second plurality of interference members residing within individual recesses of the plurality of recesses, note Casse’s Fig. 1 regarding first and second rollers 18 within first and second corresponding openings 17.  
Claims 39 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasor in view of Summers and Vergara OR Casse and further in view of Yehle US 7,784,453 (“Yehle”).
	As per claim 39, since the claims’ limitations are very similar to claim 19 the examiner states that claim 39 is rejected over Rasor, Summers and Vergara OR further in view of Casse  for the same reasons discussed above with respect to claim 19.  Again, as stated above, the examiner attempts to simplify the above rejection and not create an unnecessary lengthy Office action. 
	With respect to first and second flexible limbs attached to a riser; a draw string that translates along a center rail between a released configuration and a drawn configuration, see Rasor’s Figs. 1-4; and pars. [0046]-[0052].
	With respect to a release mechanism moveable between an activated position and a deactivated position, the release mechanism including a pawl that engages with the rotating member in the deactivated position and disengages with the rotating member in the activated position, the cocking mechanism being configured to move the string carrier to the retracted position when the release mechanism is in the activated position and in the deactivated position, Rasor discloses release, retain mechanism that includes pawl 148 that engages with gear 124 of spool means 120 (Figs. 5-7, 9A, 9B and 11).  The mechanism includes a pawl release knob 154 which facilitate the cocking of the bow, by rotating the handle-spool-gears, to retract the string carrier 86 onto retaining position (within housing 82)(see also [0062]-[0067]). Also, the cocking mechanism can de-cocking the crossbow by manipulating the pawl release knob 154, as stated in Rasor’s  [0066] and  [0072] “[0066] After firing an arrow from crossbow 20, a user will need to remove bowstring release 86, and retractor rope 88, from upper housing 82 in order to again retract bowstring 66 for the next shot. However, pawl 148 prevents spool 120 from unwinding rope 88 therefrom. Accordingly, a pawl release knob 154 extends from upper housing 82 for allowing the user to forcibly disengage pawl 148 from spool gear 124 to free spool 120. Pawl release knob 154 is attached to a pin 156 that extends through a vertical slot 158 (see FIG. 5) formed in side wall 118 of upper housing 82. Pin 156 is coupled to the forward-most end of pawl 148. When a user pushes pawl release knob downwardly, against the biasing force of spring 152, pin 156 forces the forward-most end of pawl 148 downward, thereby pivoting the rear end of pawl 148 upward, and away from spool gear 124. Thus, if the user pushes down on pawl release knob while withdrawing bowstring release 86 from upper housing 82, the rope retractor assembly will not offer any resistance to such movement.
[0072] On the other hand, if no arrow is properly nocked in crossbow 20 at the time of firing, then ADF catch 164 remains in its upright position shown in FIGS. 13 and 18A. If the crossbow is inadvertently fired with no arrow present, then bowstring hook 162 will rotate downward to release D-loop 67; however, D-loop 67 will be caught by ADF catch 164, and bowstring 66 will not be released. Remedial action may then be taken to avoid danger to the user, as by re-inserting the crank arm and manually unwinding rope 88 from rope spool 120 while disengaging pawl 148.”
	Accordingly, it is clear that within Rasor the release mechanism, that utilizes pawl, and knob, in conjunction to gears-spool (i.e. rotating member), facilitate the movement of the string carrier into the retaining position, within the housing, in the cocked position, as well release the carrier, while the release mechanism de-cocking the crossbow. 
	Also, with respect to wherein movement of the release mechanism to the activated position moves the inner shaft and the housing to selectively disengage the plurality of interference members from the inner surface of the core, note Vergara, wherein Vergara discloses actuator assembly 14 including a main support body 50, support axle 40, spools 52, and clutch assembly 64 with bearing housing 80 having bearing cage 82 (i.e. a plurality of recesses) to align with a plurality of interference roller bearings 83)(Figs. 7-11; Figs. 12 and 14-16B and [0030]-[0035]; as the roller bearings within the recesses; note also [0036]-[0042] regarding the operation of the cocking mechanism while utilizing the bearing means).  Furthermore, manipulation of actuator lock 22 into the first direction, unlock direction, first rotation direction allow the roller bearing to rotate the support axle; to engage tension cables 24 with hook members 24 (i.e. equivalent to a string carrier) to engages bowstring 106 from the firs/retract position; thereafter a crank assembly 16 will rotate the cables-hooks, engaging bowstring 106 into a fully cocked position, and a manipulation of actuator lock member 22 results in releasing of the cocking rope-hooks from bowstring to allow firing of the crossbow)(again note the operation of the cocking mechanism in conjunction to Figs. 6A-16A as well as [0036]-[0042],  
	However, if there is any doubt regarding such interpretation of Rasor between cock or de-cocking positions utilizing pawl mechanism , the examiner notes that such cock and/or de-cocking utilizing rotating means and release mechanism is well known in the art as taught by Yehle.
	Yehle discloses crossbow 10 (Fig. 1) including cocking system, that includes a movable catch 116 (i.e. carrier) that is moves and retains via gears means (e.g. gears 102, 104, and 106), clutch (108), chain (114), pawl (110) and lever (111), between cock position and de-cocking position (see Fig. 1; 2:25-52 ,regarding the crossbow and the cocking means; note Figs. 3-8  2:52-4:58 regarding the structure of the coking system-release mechanism; see also 4:58-5:49 regarding the operation of the cocking system as to manipulate the pawl 110 and lever 111 to move the catch 116 into the drawn cock position and in the reverse, i.e. de-cocking position).
	Note for example Yehle’s 3:40-50”  The pawl 110 is arranged to releasably engage the retaining gear 106 to substantially prevent rotation (in either direction) of the retaining gear 106 when engaged and to permit substantially unrestricted rotation (in either direction) of the retaining gear 106 when released. In the exemplary embodiment the pawl 110 is resiliently biased (by a torsion spring 109) into engagement with the retaining gear 106. A user can press the lever portion 111 of the pawl 110 to rotate it against its bias to disengage it from the retaining gear 106. Any suitable arrangement of the pawl 110 and the retaining gear 106 can be employed.”  
	Also, Yehle’s 5: 11-27”rotation of the retaining gear 106 and the coupling gear 104 in the second rotation direction thereby allowing movement of the catch 116 forward along the barrel 12 of the crossbow 10. In the example shown, the user presses lever portion 111 of the pawl 110 to disengage it from the retaining gear 106. Any other suitable disengagement mechanism can be employed. The pawl can be thus released and the drive gear 102 rotated (in reverse, i.e., in the opposite direction of that used to draw the crossbow) to allow the carrier 116 after shooting the crossbow to return toward the front of the barrel 12 to prepare for the next draw. Alternatively, if the user wishes not to fire the drawn crossbow, the pawl 110 can be released and the drive gear 102 rotated in reverse to safely allow the carrier 116 to move forward along the barrel 12 and to release the tension on the drawn bowstring 18. This latter capability is often lacking in prior crossbows.”
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Rasor’s device with a release mechanism moveable between an activated position and a deactivated position, the release mechanism including a pawl that engages with the rotating member in the deactivated position and disengages with the rotating member in the activated position, the cocking mechanism being configured to move the string carrier to the retracted position when the release mechanism is in the activated position and in the deactivated position as taught by Yehle  for the reason that a skilled artisan would have been motivated by Yehle’s suggestions to includes such release mechanism that is capable to draw and cock the crossbow as well as safely and securely capable to de-cocking the crossbow (i.e. in the reveres) while not wishing not to fire the crossbow.   
	As per claim 44, with respect to wherein the rotating member further comprises: a second plurality of recesses located on the outer surface of the inner shaft; a second plurality of interface members, individual second interface members of the second plurality of interface members being disposed within individual second recesses of the plurality of second recesses, and selectively disengaging the inner surface of the core; a second housing coupled to the inner shaft, the second housing including a second plurality of openings, individual second openings of the second plurality of openings permitting the individual second interface members to selectively disengage the inner surface of the core; and one or more bearings coupled to the inner shaft, the one or more bearings being disposed between the plurality of interface members and the second plurality of interface members, Vergara discloses the manipulation of actuator lock 22 into the first direction, unlock direction, first rotation direction allow the roller bearing to rotate the support axle; to engage tension cables 24 with hook members 24 (i.e. equivalent to a string carrier) to engages bowstring 106 from the firs/retract position; thereafter a crank assembly 16 will rotate the cables-hooks, engaging bowstring 106 into a fully cocked position, and a manipulation of actuator lock member 22 results in releasing of the cocking rope-hooks from bowstring to allow firing of the crossbow)(again note the operation of the cocking mechanism in conjunction to Figs. 6A-16A as well as [0036]-[0042]; in particular note Figs. 16A and 16B in conjunction to [0041] and [0042] regarding the operation of the clutch assembly utilizing the bearing cage 82 (plurality of recesses) while aligned with the roller bearings 83 a (plurality, a first-second interfaces members). With respect to the rotating member, Vergara discloses actuator assembly 14 including a main support body 50, support axle 40, spools 52, and clutch assembly 64 with bearing housing 80 having bearing cage 82 (i.e. a plurality of recesses) to align with a plurality of interference roller bearings 83)(Figs. 7-11; Figs. 12 and 14-16B and [0030]-[0035]; as the roller bearings within the recesses; note also [0036]-[0042] regarding the operation of the cocking mechanism while utilizing the bearing means)
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasor, Summers and Vergara OR further in view of Casse   \as applied to claim 32 above, OR in the alternative and further in view of Yehle.
	As per claim 40, with respect to wherein: the rotation arrester further comprises a release mechanism including a pawl; moving the release mechanism to an activated position disengages the pawl from the rotating member; moving the release mechanism to a deactivated position causes the pawl to engage the rotating member; during movement of the release mechanism to the activated position, the cocking handle rotates to move the string carrier to the retracted position or the drawn position; and during movement of the release mechanism to the deactivated position, the cocking handle rotates to move the string carrier to the retracted position, Rasor discloses release, retain mechanism that includes pawl 148 that engages with gear 124 of spool means 120 (Figs. 5-7, 9A, 9B and 11).  The mechanism includes a pawl release knob 154 which facilitate the cocking of the bow, by rotating the handle-spool-gears, to retract the string carrier 86 onto retaining position (within housing 82)(see also [0062]-[0067]). Also, the cocking mechanism can de-cocking the crossbow by manipulating the pawl release knob 154, as stated in Rasor’s  [0066] and  [0072] (note the specific citation as stated above with respect to claim 39).
	Accordingly, it is clear that within Rasor the rotation arrester, that utilizes pawl, and knob, in conjunction to gears-spool (i.e. rotating member), facilitate the movement of the string carrier into the retaining position, within the housing, in the cocked position, as well release the carrier, while the release mechanism de-cocking the crossbow. 
	However, if there is any doubt regarding such interpretation of Rasor between cock or de-cocking positions, the examiner notes that such cock and/or de-cocking utilizing rotating means/ rotation arrester and release mechanism is well known in the art as taught by Yehle.
	Yehle discloses crossbow 10 (Fig. 1) including cocking system, that includes a movable catch 116 (i.e. carrier) that is moves and retains via gears means (e.g. gears 102, 104, and 106), clutch (108), chain (114), pawl (110) and lever (111), between cock position and de-cocking position (see Fig. 1; 2:25-52 ,regarding the crossbow and the cocking means; note Figs. 3-8  2:52-4:58 regarding the structure of the coking system-release mechanism; see also 4:58-5:49 regarding the operation of the cocking system as to manipulate the pawl 110 and lever 111 to move the catch 116 into the drawn cock position and in the reverse, i.e. de-cocking position). Note for example Yehle’s 3:40-50, Also, Yehle’s 5: 11-27 (note the specific citations as stated above with respect to claim 39).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Rasor’s device/ rotation arrester with a release mechanism moveable between an activated position and a deactivated position, the release mechanism including a pawl that engages with the rotating member in the deactivated position and disengages with the rotating member in the activated position, the cocking mechanism being configured to move the string carrier to the retracted position when the release mechanism is in the activated position and in the deactivated position as taught by Yehle  for the reason that a skilled artisan would have been motivated by Yehle’s suggestions to includes such release mechanism that is capable to draw and cock the crossbow as well as safely and securely capable to de-cocking the crossbow (i.e. in the reveres) while not wishing not to fire the crossbow.   
Response to Arguments
Applicant’s arguments with have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
	Also, the examiner somewhat confused regarding applicant’s arguments which are not seems to the same teachings the examiner relied upon. Applicant stated” Additionally, Vergaras does not teach or suggest "the support shaft having a plurality of  recesses." Rather, Vergaras also discloses that "an opening 100 through the bearing housing 80 is further defined by an inner peripheral surface 102. The inner peripheral surface 102 includes a plurality of inwardly protruding annular ramps 104." See Vergaras paragraph [0035]. No recesses are provided on the collar 9 or the support axle 40 of Vergaras”(remarks page 12, 4th para.).
	However, these are not the teachings the examiner relied on by Vergara relevant to the claimed invention.
	As stated above, the examiner cited Vergara as “Vergara discloses actuator assembly 14 including a main support body 50, support axle 40, spools 52, and clutch assembly 64 with bearing housing 80 having bearing cage 82 (i.e. a plurality of recesses) to align with a plurality of interference roller bearings 83)(Figs. 7-11; Figs. 12 and 14-16B and [0030]-[0035]; as the roller bearings within the recesses; note also [0036]-[0042] regarding the operation of the cocking mechanism while utilizing the bearing means).”.
	For example, attention to Vergara’s [0033] in conjunction to Fig. 12 reproduce hereinafter “|0033|The clutch assembly 64 further comprises a bearing housing 80 into which a bearing cage 82 is positioned. As shown in FIG. 12, roller bearings 83 are disposed within bearing cage 82.

    PNG
    media_image1.png
    509
    846
    media_image1.png
    Greyscale

 	Thus, contradictory to applicant’s arguments Vergara discloses a support having a plurality of recess.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.K/Examiner, Art Unit 3711                                                                               9/23/2022  

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711